Citation Nr: 0412036	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-24 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a left eye disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to December 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


REMAND

The veteran served on active duty from July 1969 to December 
1976.  His duties during service were limited due to problems 
with his left eye attributed to Bell's Palsy, indicated by 
history as first diagnosed prior to service.

In February 1992, the veteran indicated in conjunction with 
claims for service connection for a left eye disability and 
an increased rating for a left knee disability that he had 
been treated at the VA Medical Center (VAMC) in Dallas, 
Texas, from 1978 forward.  In response to an RO request for 
these records, the VAMC provided records of treatment dated 
from August 1987 to February 1992, to include several records 
of treatment at the eye clinic.  Records from the VAMC in 
January 1991 indicate a diagnosis of left eye retinitis of 
"unknown etiology."  He continued to be seen at the eye 
clinic through February 1992.  In its April 1992 rating 
decision denying service connection for a left eye 
disability, the RO did not clearly acknowledge that records 
from 1978 to 1986 had not been obtained.  The claims file 
contains no clear indication as to how extensive the search 
for records prior to 1987 was, or why these records were not 
further sought by the VAMC.

In February 2003, the veteran submitted an application to 
reopen his claim for service connection for a left eye 
disability.  In response to a letter from the RO requesting 
that he identify any relevant medical evidence the RO should 
obtain, he provided a consent to release treatment records 
from the VA Medical Center in Dallas, Texas, from 1978 
forward.  It appears that in response the RO only obtained 
computerized outpatient records dated from September 2000 to 
February 2003.   A September 2000 record describes the 
veteran as an "established patient."

It appears that in addition to requesting the RO's 
assistance, the veteran has attempted to obtain additional 
records from the VAMC without the help of the RO.  A letter 
provided to the RO by the veteran, dated July 2003, from the 
North Texas Health Case System to the veteran, indicates that 
his last visit to the eye clinic was in February 1992.  The 
letter does not indicate the earliest date that the veteran 
visited the eye clinic.    

From the foregoing, the Board finds that an attempt to obtain 
additional records of treatment at the VAMC in Dallas, Texas, 
is warranted, to include an attempt to obtain records of 
treatment from January 1978 to December 1987.  Such records 
would be relevant because they may pertain to the proximity 
to service, etiology, and chronicity of any left eye 
disability found, and should be sought because the veteran 
has identified them as relevant to his claim.   Under current 
statutory standards, whenever VA attempts to obtain records 
from a Federal department or agency, the efforts to obtain 
those records shall continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002).

Accordingly, this case is REMANDED for the following action: 

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his application to reopen his 
claim for service connection for a left 
eye disability of the impact of the 
notification requirements on the claim.  
The veteran should further be requested 
to submit all evidence in his possession 
that pertains to his claim.

In so doing, the RO should request the 
veteran to identify as specifically as 
possible all private or VA records of 
treatment for a left eye disability from 
the date of his discharge from service 
(December 1976) forward.

Further, the RO should obtain all 
computerized and handwritten records of 
treatment from the VAMC in Dallas, Texas, 
from January 1978 to the present, 
specifically to include a search for all 
records of treatment, to include but not 
limited to records of treatment at the 
eye clinic, from January 1978 to December 
1987.  If such records are not obtained, 
the RO should obtain documentation from 
the VAMC sufficient to support a finding 
that the records do not exist or that 
further efforts to obtain those records 
would be futile.  See 38 U.S.C.A. § 
5103A(b)(3) (West 2002).

2.  The RO should then review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required.  This should 
include consideration of whether a VA 
compensation examination and/or medical 
opinion is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d) (West 
2002).  

3.  Thereafter, the RO should 
readjudicate the veteran's application to 
reopen his claim for service connection 
for a left eye disability with 
consideration of all of the evidence 
added to the record since the Statement 
of the Case (SOC) issued in July 2003.
 
4.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
should contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the July 2003 SOC.  A 
reasonable period of time for a response 
should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




